DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 05/04/2020 where claims 1-20 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 05/12/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 05/04/2020. These drawing are acceptable.
Claim Objections
5.	Claim 20 recites in scanned page 4, line 2 “..cause the first wireless device to send, to the AMF receive, a service request message ..”.
This should recites “ .. cause the first wireless device to send, to the AMF, a service request message…”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1 – 3, 7, 8, 11-13, 14,  16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-SA WG2, Meeting #130, S2-1900597, 21 – 25 January 2019, Kochi, India  hereinafter 3GPP  and further in View of Kim et al. (US Pub: 20190007500) hereinafter Kim

As to claim 1. 3GPP teaches a method comprising: receiving, by an access and mobility management function (AMF) from a first wireless device, a service request message requesting [  ] connection of a PDU session for transmission of data packets to a wireless device group comprising one or more second wireless devices (3GPP [Page 4, Figure 4.3.2.2.1-1] lines 4-5, 46-47, UE Requested PDU Session Establishment procedure by the transmission of a NAS message containing a PDU Session Establishment Request  within the N1 SM container, including    for sending one to many communication data within 5GLAN  with multicast address  and group information)  the service request message comprising a multicast information associated with the wireless device group; (3GPP [Page 4, Figure 4.3.2.2.1-1] lines, 46-47  , UE the N1 SM container including   for sending one to many communication data within 5GLAN with multicast address  and group information)
and sending, by the AMF to a Session Management Function (SMF), (3GPP [Page 5, Figure 4.3.2.2.1-1]lines 39-45, AMF sends Nsmf_PDUSession_UpdateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, N1 SM container (PDU Session Establishment Request), User location information, Access Type, RAT type, PEI to SMF; N1 SM container includes sending one to many communication data within 5GLAN with multicast address and group information)
a message  [  ] connection of the wireless device group. (3GPP [Page 4, Figure 4.3.2.2.1-1] lines 4-5, 46-47, UE Requested PDU Session Establishment procedure by the transmission of a NAS message containing a PDU Session Establishment Request, within the N1 SM container including   for sending one to many communication data within 5GLAN  with multicast address  and group information)
3GPP does not explicitly teach requesting activation of a user plane, determining, based on the service request message, to activate a user plane connection of the wireless device group; requesting activation of a user plane
Kim teaches  requesting activation of a user plane, (Kim [0340] Fig. 12A, If the "PDU session(s) to be re-activated” is included in the registration request in operation 1, AMF device send an Nsmf_PDUSession_UpdateSMContext request to SMF device(s) associated with the PDU session(s) to activate user plane connections of the PDU session(s))
determining, based on the service request message, to activate a user plane connection of the wireless device group; (Kim [03981] Fig. 12A, AMF device determine the PDU session(s) to be activated and send an Nsmf_PDUSession_UpdateSMContext request to the SMF device(s) associated with the PDU session(s) with a cause set to indicate "establishment of user plane resources" for the PDU session(s))
requesting activation of the user plane (Kim [0340] Fig. 12A, If the "PDU session(s) to be re-activated” is included in the registration request in operation 1, AMF device send an Nsmf_PDUSession_UpdateSMContext request to SMF device(s) associated with the PDU session(s) to activate user plane connections of the PDU session(s))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of 3GPP because Kim teaches that sending Nsmf_PDUSession_UpdateSMContext response and PDU session ID to AMF would enable the AMF device to associate responses with relevant SMF devices. (Kim [00408]

As to claim 2 the combination of 3GPP and Kim specifically 3GPP teaches, wherein the multicast information comprises: a multicast address for transmission of data packets to the wireless device group; (3GPP [Page 4, Figure 4.3.2.2.1-1] lines 4-5, 46-47, UE Requested PDU Session Establishment procedure by the transmission of a NAS message containing a PDU Session Establishment Request, within the N1 SM container including    for sending one to many communication data within 5GLAN  with multicast address  and group information)
or identifiers of one or more second wireless devices, wherein the one or more second wireless devices are a subset of the wireless device group.  

As to claim 3 the combination of 3GPP and Kim specifically 3GPP teaches, further comprising receiving by the AMF from a SMF a message indicating that   [  ]connection for the one or more second wireless devices is [  ].  (3GPP [Page 9, Figure 4.3.2.2.1-1] lines 20-28, SMF sends N1 SM container (PDU Session Establishment Accept, allocated multicast address for one to many communication etc. to AMF, N1 SM container including    for sending one to many communication data within 5GLAN  with multicast address  and group information i.e., second wireless devices)
The 3GPP a does not explicitly teach the user plane, activated
Kim teaches the user plane, activated (Kim  [0409][0410]Fig. 12A, step 4 & 11,  for the PDU session for which SMF device determines to accept activation of user plane UP connection in operation 5, SMF device create only N2 SM information and send the Nsmf_PDUSession_UpdateSMContext response to the AMF device to establish the user plane)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of 3GPP because Kim teaches that sending Nsmf_PDUSession_UpdateSMContext response and PDU session ID to AMF would enable the AMF device to associate responses with relevant SMF devices. (Kim [00408]

Claims 11 - 13 are interpreted and rejected for the same reasons as set forth in claims 1 -3 respectively.

As to claim 20.  3GPP teaches the AMF to: receive, from a first wireless device, a service request message [  ] connection of a PDU session for transmission of data packets to a wireless device group comprising one or more second wireless devices,
 (3GPP [Page 4, Figure 4.3.2.2.1-1] lines 4-5, 46-47, UE Requested PDU Session Establishment procedure by the transmission of a NAS message containing a PDU Session Establishment Request  within the N1 SM container, including    for sending one to many communication data within 5GLAN  with multicast address  and group information)
the service request message comprising a multicast information associated with the wireless device group; (3GPP [Page 4, Figure 4.3.2.2.1-1] lines, 46-47  , UE the N1 SM container including   for sending one to many communication data within 5GLAN with multicast address  and group information)
and send, to a Session Management Function (SMF), a message  [  ] connection of the wireless device group; (3GPP [Page 5, Figure 4.3.2.2.1-1] lines 39-45, AMF sends Nsmf_PDUSession_UpdateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, N1 SM container (PDU Session Establishment Request) i.e., management request, User location information, Access Type, RAT type, PEI to SMF; N1 SM container includes sending one to many communication data within 5GLAN with multicast address and group information)
(3GPP [Page 4, Figure 4.3.2.2.1-1) Lines 1-2,  lines 46-47, UE sends to AMF, PDU session establishment request including NAS Message (S-NSSAI(s), DNN, PDU Session ID, Request type, Old PDU Session ID, N1 SM container , and N1 SM container includes multicast address for sending one to many communication data within 5GLAN and group information)
the service request message comprising a multicast information associated with the wireless device group. (3GPP [Page 9, Figure 4.3.2.2.1-1]  line 43, The N1 SM container contains the PDU Session Establishment Accept that the AMF shall provide to the UE with N1 SM container , and N1 SM container includes multicast address for sending one to many communication data within 5GLAN and group information)
3GPP does not explicitly teaches requesting a system comprising: an access and mobility management function (AMF) comprising: one or more first processors; a first memory storing first instructions that, when executed by the one or more first processors, cause activation of a user plane, determine, based on the service request message, to activate a user plane connection of the wireless device group, requesting activation of the user plane, and a first wireless device comprising: one or more second processors;  and  3Docket No.: 19-1073U a second memory storing second instructions that, when executed by the one or more second processors, 
Kim teaches a system comprising: an access and mobility management function (AMF) comprising: one or more first processors; a first memory storing first instructions (Kim [0690] system including processor, memory storing instructions, processor causes to execute instructions)
requesting activation of a user plane, (Kim [0340] Fig. 12A, If the "PDU session(s) to be re-activated” is included in the registration request in operation 1, AMF device send an Nsmf_PDUSession_UpdateSMContext request to SMF device(s) associated with the PDU session(s) to activate user plane connections of the PDU session(s))
determining, based on the service request message, to activate a user plane connection of the wireless device group; (Kim [03981] Fig. 12A, AMF device determine the PDU session(s) to be activated and send an Nsmf_PDUSession_UpdateSMContext request to the SMF device(s) associated with the PDU session(s) with a cause set to indicate "establishment of user plane resources" for the PDU session(s))
requesting activation of the user plane (Kim [0340] Fig. 12A, If the "PDU session(s) to be re-activated” is included in the registration request in operation 1, AMF device send an Nsmf_PDUSession_UpdateSMContext request to SMF device(s) associated with the PDU session(s) to activate user plane connections of the PDU session(s))
and a first wireless device comprising: one or more second processors;  and  3Docket No.: 19-1073Ua second memory storing second instructions that, when executed by the one or more second processors(Kim [0690] units and/or modules including processor, memory storing instructions, processor causes to execute instructions)


As to claim 4 the combination of 3GPP and Kim specifically 3GPP teaches, further comprising determining by the AMF a group information associated with the multicast information.  (3GPP [Page 5] lines 1-2, Page 6, Figure 4.3.2.2.1-1] lines 3-5, MF forwards the PDU Session ID together with the N1 SM container containing the PDU Session Establishment Request received from the UE where N1 SM container includes requested multicast address and the group information in order to establish PDU session by UE for sending one to many communication data within 5GLAN),
 As to claim 5 the combination of 3GPP and Kim specifically 3GPP teaches, further comprising sending, by the AMF to the SMF a session management request message comprising the group information.  (3GPP [Page 5, Figure 4.3.2.2.1-1] lines 39-45, AMF sends Nsmf_PDUSession_UpdateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, N1 SM container (PDU Session Establishment Request) i.e., management request, User location information, Access Type, RAT type, PEI to SMF; N1 SM container includes sending one to many communication data within 5GLAN with multicast address and group information)

As to claim 7 the combination of 3GPP and Kim specifically 3GPP teaches wherein the service request message further comprises an indication that a service request is for transmission of data packets to the wireless device group.   (3GPP [Page 4, Figure 4.3.2.2.1-1) Lines 1-2,  lines 46-47, UE sends to AMF, PDU session establishment request including NAS Message (S-NSSAI(s), DNN, PDU Session ID, Request type, Old PDU Session ID, N1 SM container , and N1 SM container includes multicast address for sending one to many communication data within 5GLAN and group information/first uplink data, Fig)

Claim 16 is interpreted and rejected for the same reasons as set forth in claims 7.

As to claim 8 the combination of 3GPP and Kim specifically 3GPP teaches further comprising receiving, by the AMF from the first wireless device, a PDU session establishment request message comprising an indication that the PDU session is for a group communication session;   (3GPP [Page 4, Figure 4.3.2.2.1-1) Lines 1-2,  lines 46-47, UE sends to AMF, PDU session establishment request including NAS Message (S-NSSAI(s), DNN, PDU Session ID, Request type, Old PDU Session ID, N1 SM container , and N1 SM container includes multicast address for sending one to many communication data within 5GLAN and group information)
and  1Docket No.: 19-1073U sending, by the AMF to the first wireless device after requesting establishment of a PDU session, a session configuration message comprising the multicast information associated with the wireless device group.  (3GPP [Page 9, Figure 4.3.2.2.1-1]  line 43, The N1 SM container contains the PDU Session Establishment Accept that the AMF shall provide to the UE with N1 SM container , and N1 SM container includes multicast address for sending one to many communication data within 5GLAN and group information)
Claim 17 is interpreted and rejected for the same reasons as set forth in claims 8.

As to claim 14 the combination of 3GPP and Kim specifically 3GPP teaches, further comprising: determining by the AMF a group information associated with the multicast information;  (3GPP [Page 5] lines 1-2, Page 6, Figure 4.3.2.2.1-1] lines 3-5, MF forwards the PDU Session ID together with the N1 SM container containing the PDU Session Establishment Request received from the UE where N1 SM container includes requested multicast address and the group information in order to establish PDU session by UE for sending one to many communication data within 5GLAN),
 and sending, by the AMF to the SMF a session management request message comprising the group information.  (3GPP [Page 5, Figure 4.3.2.2.1-1] lines 39-45, AMF sends Nsmf_PDUSession_UpdateSMContext Request (SUPI, DNN, S-NSSAI(s), PDU Session ID, AMF ID, Request Type, N1 SM container (PDU Session Establishment Request) i.e., management request, User location information, Access Type, RAT type, PEI to SMF; N1 SM container includes sending one to many communication data within 5GLAN with multicast address and group information)

s 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, Kim and further in view of Dao et al. (US Pub: 20180198867) hereinafter Dao  

As to claim 6 the combination of 3GPP and Kim does not explicitly teach further comprising: receiving by the AMF from the SMF a list of PDU sessions associated with the wireless device group; and determining by the AMF to activate a wireless devices associated with the list of PDU sessions.  
Dao teaches further comprising: receiving by the AMF from the SMF a list of PDU sessions associated with the wireless device group (Dao [0117][0256] [0257] Fig. 2, Fig. 47, SMF, associated with a respective group of UEs 202 sends N2 SM Information and one N1 SM Session Activation  Accept NAS message to AMF (step 4706) including list of PDU sessions)
and determining by the AMF to activate a wireless devices associated with the list of PDU sessions.  (Dao [0117] [0256][0257] Fig. 47, Fig. 48,  AMF 218 transfers the content of N11 message (4706), which contains N2 SM Information and N1 SM Session Activation Accept NAS message received from the SMF with associated group of UEs 202,  in N2 message 4708 i.e., AMF determines to activate PDU sessions,  which includes PDU session IDs) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dao with the teaching of 3GPP and Kim because Dao teaches PDU session connection state attribute allows fast reconnection in the CN when a session is resumed. (Dao [0134])

aim 15 is interpreted and rejected for the same reasons as set forth in claims 6.
 
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP, Kim and further in view of Livanos et al. (US Pub: 20190166467) hereinafter Livanos 

As to claim 9 the combination of 3GPP and Kim does not explicitly teach, further comprising sending, by the AMF to the one or more second wireless devices, a paging massage.  
Livanos teaches further comprising sending, by the AMF to the one or more second wireless devices, a paging massage.  (Livanos [0089] Fig. 1A, Fig. 10, AMF 112 send to gNB 402 a first paging list of UEs to page which results in gNB 402 paging each UE in the list through one or more paging messages)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Livanos with the teaching of 3GPP and Kim because Livanos teaches that paging to subscriber group would a reduce signaling load in the mobile network, and/or a more simplified and efficient management and control over the subscribers. (Livanos [0104])

As to claim 10 the combination of 3GPP and Kim does not explicitly teaches wherein the service request message further comprises an indication that the service request message is for transmission of data packets to the wireless device group, wherein the wireless device group further comprises the first wireless device.  
 (Livanos [0060] [0061][0068] Fig. 5A, Fig. 5B,  UE sends  request for registration to AMF 110 including a subscriber identifier and group identifier, AMF retrieves subscriber data associated with group, AMF establishes PDU sessions with gNB)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Livanos with the teaching of 3GPP and Kim because Livanos teaches that paging to subscriber group would a reduce signaling load in the mobile network, and/or a more simplified and efficient management and control over the subscribers. (Livanos [0104])

Claims 18, 19 are interpreted and rejected for the same reasons as set forth in claims 9 and 10 respectively.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413